In a medical malpractice action, defendants Anthony Bozza and North Shore Hospital appeal from an order of the Supreme Court, Queens County, dated July 1, 1977, which denied their motion for summary judgment and granted plaintiffs’ cross motion for an extension of time to serve a bill of particulars. Order affirmed, without costs or disbursements, upon condition that plaintiffs’ counsel personally pay a total of $350 to appellants. The time for plaintiffs’ counsel to make the payment is extended until 20 days after service upon them of a copy of the order to be entered hereon, with notice of entry thereof. The factors present herein suggest that Special Term properly exercised its discretion (see Batista v St. Luke’s Hosp., 46 AD2d 806). However, the condition imposed is appropriate in view of counsel’s default in responding to an order of preclusion. Hopkins, J. P., Martuscello, Latham and Cohalan, JJ., concur.